Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 7, 2018

                                       No. 04-18-00461-CV

                           INT. OF S.K.K AND H.A.K. CHILDREN,

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 14-2718-CV
                            Honorable William Old, Judge Presiding


                                          ORDER
         A copy of appellant’s notice of appeal was filed in this court on July 9, 2018. The clerk
of the court notified the appellant in writing that our records did not reflect that the filing fee in
the amount of $205 was paid. In addition, our record contains no evidence that appellant is
excused by statute or rule from paying the filing fee. See TEX. R. APP. P. 5, 20. It is therefore
ORDERED that appellant show cause in writing within fifteen days of the date of this order that
either: (1) the filing fee has been paid; or (2) appellant is entitled to appeal without paying the
filing fee. If appellant fails to respond within the time provided, this appeal will be dismissed for
failure to pay the filing fee. See TEX. R. APP. P. 5, 42.3(c).


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court